Exhibit 10.1
 
COMPREHENSIVE SETTLEMENT AGREEMENT
 
THIS COMPREHENSIVE SETTLEMENT AGREEMENT (“Agreement”) is made and entered into
by between, on the one hand, Versata Software, Inc. (f/k/a Trilogy Software,
Inc.), Versata, Inc., Versata Development Group, Inc., Versata Enterprises,
Inc., Trilogy, Inc. and Trilogy Enterprises, Inc., each a Delaware corporation
with its principal place of business at 6011 West Courtyard Drive, Austin, Texas
78730 (which together are signing for themselves and on behalf of their
Affiliates and Parties described under the definition of “Versata” below), and,
on the other hand, Selectica, Inc., a Delaware corporation with its principal
place of business at 1740 Technology Drive, San Jose, California 95110 (which is
signing for itself and on behalf of its Affiliates and Parties described under
the definition of “Selectica” below).  This Agreement is effective as of this
20th day of September, 2011 (the “Effective Date”).
 
WITNESSETH
 
WHEREAS, Versata and Selectica were previously engaged in a patent lawsuit,
styled Versata Software Inc., et al. v. Selectica, Inc., Civil Action No.
2:06CV444, in the United States District Court for the Eastern District of
Texas, Marshall Division (the “Patent Action”);
 
WHEREAS, Versata and Selectica settled the Patent Action pursuant to that
certain Settlement, Release and License Agreement dated October 5, 2007 (the
“2007 Settlement Agreement”);
 
WHEREAS, in December 2008 Selectica filed suit against Versata with respect to
Selectica’s adoption and implementation of its stockholder rights agreement and
related matters in the case styled Selectica, Inc. v. Versata Enterprises, Inc.,
Civil Action No. 4241-VCN (the “2008 Delaware Action”), in which the Court of
Chancery ruled in favor of Selectica, which ruling was affirmed by the Delaware
Supreme Court on October 11, 2010;
 
WHEREAS, Versata and Selectica are now engaged in a subsequent lawsuit in the
Delaware Court of Chancery styled Selectica, Inc. v. Versata Enterprises, Inc.,
Civil Action No. 5976-VCN, relating to Versata’s demand for more than $1 million
in fees in connection with Versata’s alleged investigation of Selectica’s
corporate governance policies and procedures (the “Litigation”);
 
WHEREAS, the Parties now wish to settle the claims and counterclaims alleged in
the Litigation and otherwise resolve all claims between them and to replace all
previous settlement agreements between them (including the 2007 Settlement
Agreement) with a comprehensive settlement agreement, as documented in this
Agreement;
 
WHEREAS, the Parties desire to exchange mutual general releases by which each
Party releases any and all claims, whether known or unknown, against the other
Party; and
 
WHEREAS, each of the Parties desires a license to certain Patents owned by the
other Party, as described and defined herein.
 
NOW, THEREFORE, in consideration of the mutual promises and obligations recited
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Versata and Selectica hereby agree as follows:
 
1.                 DEFINITIONS.  The following terms used in this Agreement
shall have the meanings set forth below:
 
 
 

--------------------------------------------------------------------------------

 
 
1.1           “Affiliate” (and its derivative terms) means any Person that
directly or indirectly (through one or more intermediaries) Controls or is
Controlled by, or is under common Control with, the Person specified.
 
1.2           “Agreement” means this Comprehensive Settlement Agreement.
 
1.3           “Assert” means to bring an action of any nature before any legal,
judicial, arbitration, administrative, executive or other type of body or
tribunal that has or claims to have authority to adjudicate such action in whole
or in part.  Examples of such body or tribunal include, without limitation,
State and Federal Courts in the United States, the United States International
Trade Commission and any foreign counterparts of any of the foregoing.
 
1.4           “Confidential Litigation Material” means: (a) any and all
non-public or confidential Documents pertaining to the Litigation produced by
one Party to the other Party, or by a third party to one or both of the Parties,
and any materials in the receiving Party’s possession referring to any such
Documents regardless of which party generated the materials (including, but not
limited to, memoranda, e-mails, reports, correspondence and work product); (b)
all non-public or confidential information contained in pleadings, motion
papers, applications to the court in the Litigation, correspondence,
declarations, deposition and hearing transcripts, discovery requests, discovery
responses and exhibits filed, served, used, received or communicated by either
Party in the Litigation; (c) all attorney-work product and attorney client
communications pertaining to the Litigation or the subject matter of the
Litigation, including any expert or consultant reports, opinions or analyses;
and (d) any and all copies, summaries, excerpts or derivations of any of the
foregoing.   Notwithstanding the foregoing, the following documents are not
considered “Confidential Litigation Materials”:  (i) engagement or retention
letters or agreements, and any amendments or addenda thereto, between a Party
and its counsel; (ii) engagement letters or agreements, and any amendments or
addenda thereto, between a Party or its counsel and any expert, consultant or
vendor; (iii) any purchase orders, invoices or payment records pertaining to
services rendered by or payments made to counsel, experts, consultants or
vendors on behalf of a Party or its counsel; (iv) communications from or to any
insurer or its counsel or broker and any attorney-client communications or work
product pertaining to any such communications or any claim with respect to
insurance coverage; or (v) law firm documentation maintained specifically for
administrative  purposes, including accounting, billing, finance, personnel, and
conflict of interest purposes, and including law firm marketing materials that
cite the firm's representation of its client in the Litigation.
 
1.5           “Contract” means any agreement or contract, whether written or
oral.
 
1.6           “Control” (and its derivative terms) means, with reference to a
specified Person, the ownership, directly or indirectly, of more than fifty
percent (50%) of the voting stock or other voting or managerial equity interests
in such Person or the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through ownership of voting securities, by contract or otherwise.
 
1.7           “Controlled Affiliate” means, with respect to either Party, any
Person that is directly or indirectly Controlled by such Party.
 
1.8           “Dismissal” means a Stipulation of Dismissal in the form of
Exhibit A, dismissing with prejudice all claims and counterclaims made in the
Litigation and specifying that all costs incurred therein (including attorneys’
and expert fees and expenses) shall be borne solely by the Party incurring such
costs.
 
 
2

--------------------------------------------------------------------------------

 
 
1.9           “Document” is defined broadly to be given the full scope of that
term contemplated under applicable Delaware law, and includes all tangible
things, all originals (or, if originals are not available, identical copies
thereof), all non-identical copies of a document, all drafts of final documents,
all other written, printed or recorded matter of any kind, and all other data
compilations from which information can be obtained and translated if necessary,
that are or have been in a Party’s actual or constructive possession or control,
regardless of the medium on which they are produced, reproduced or stored
(including, without limitation, computer programs and files containing any
requested information), and any electronic mail, recording or writing. Any
Document bearing marks, including, without limitation, initials, stamped
initials, comments, or notations not a part of the original text or photographic
reproduction thereof, is a separate Document.
 
1.10           “Infringement” means direct and indirect infringement, including
contributory and induced infringement,  and infringement under the doctrine of
equivalents in any jurisdiction worldwide.
 
1.11           “Licensee Parties” means, with reference to a Party, the
customers, licensees, sublicensees, buyers, vendors, users, distributors,
developers, resellers, original equipment manufacturers, original design
manufacturers, value-added resellers, suppliers, importers, exporters,
retailers, contractors, contract manufacturers, consultants and replicators of
products or other items of such Party, but only with respect to and to the
extent of such Parties’ manufacture, use or distribution of the products or
services of a Party to this Agreement.
 
1.12           “Patents” means all classes or types of patents and patent
applications (along with patents issuing thereon) in any jurisdiction worldwide,
including all provisionals, substitutes, renewals, continuations,
continuations-in-part, divisionals, foreign counterparts, reissues, oppositions,
continued examinations, reexaminations and extensions of any of the foregoing.
 
1.13           “Parties” means Versata and Selectica, and a “Party” means either
of them.
 
1.14           “Person” means an individual, a corporation, a limited liability
company, a partnership, an association, a joint-stock company, a trust, or any
other incorporated or unincorporated business organization.
 
1.15           “Purchase” means the sale of the entire business, or a portion of
the business, of either Party to a purchaser that is not an Affiliate of such
Party (a “Purchaser”).
 
1.16           “Purchaser Products,” as used herein, means (i) the services
provided or products existing, manufactured, sold, offered for sale, leased,
licensed, or brokered by a Purchaser or its Affiliates prior to or as of the
date of a Purchase; and/or (ii) the evolution of such Purchaser’s (or its
Affiliates’) prior or existing products or services (as described in subpart
(i) of this Section) after a Purchase.
 
1.17           “Releases” means the releases described in Sections 4.1 and 4.2
of this Agreement.
 
1.18           ”SAP” means SAP America, Inc., SAP AG and their Affiliates.
 
1.19           “SAP Action” means the lawsuit between Versata and SAP, styled
Versata Software Inc., et al. v. SAP America Inc., et al., Case No. 07-CV-00153,
in the United States District Court, Eastern District of Texas.
 
1.20           “Selectica” means Selectica, Inc., Selectica Australia Pty Ltd.,
Selectica Canada, Inc., Selectica France SARL, Selectica GmbH, Selectica Japan,
K.K., Selectica Mexico S. de R.L. de C.V., Selectica Scandinavia AB and
LoanMarket Resources, Inc. and any other Controlled Affiliate of Selectica, Inc.
 
 
3

--------------------------------------------------------------------------------

 
 
1.21           “Selectica Patents” means all patents, patent applications, and
provisional patent applications now or hereafter owned by, assigned to, or
otherwise assertable by, or licensed to, Selectica (and patents issuing
thereon), provided that, in the case of any patents, patent applications, or
provisional patent applications that are licensed to Selectica by a third party,
such patents, patent applications, and provisional patent applications will be
included in the definition of “Selectica Patents” only if Selectica has the
right to grant sublicenses thereunder of the scope specified in Section 3.2 of
this Agreement without triggering any royalty or other payment obligation to the
licensor thereof.
 
1.22           “Selectica Products” means (i) as of a particular time, any past
or then current product, process, or service existing, manufactured, sold,
offered for sale, leased, licensed, or brokered by Selectica and (ii) the
evolution of such products, processes, and services in the future, excluding any
portion of any product, process, or service both (a) that was not developed and
designed by Selectica or developed and designed solely for the benefit of and
under the direction of Selectica and additionally (b) in which Selectica does
not have an unrestricted, royalty-free ownership or license right.
 
1.23           “Services Agreement” means that professional services agreement
between Selectica and gDev FZ-LLC, dated of even date herewith.
 
1.24           “Stock Purchase Agreement” means that stock purchase agreement
between Selectica and the applicable Affiliate or Affiliates of Versata which
own common stock of Selectica, dated of even date herewith, the form of which is
attached as Exhibit B.
 
1.25           “Versata” means Versata Software, Inc., Versata, Inc., Versata
Development Group, Inc., Versata Enterprises, Inc., Versata Computer Industry
Solutions, Inc., Trilogy, Inc., Trilogy Enterprises, Inc., Nextance, Inc.,
Artemis International Solutions Corporation, Ten-Fold Corporation, Gensym Corp.,
Clear Technology, Inc., Evolutionary Technologies International, Inc., Ecora
Software Corporation, Nuvo Network Management Inc., Trilogy VC, LLC, G-Dev
Enterprises LLC, G-Dev FZ-LLC, ESW Capital LLC, and any other Controlled
Affiliate of Versata Software, Inc. or any of the foregoing companies or Joseph
A. Liemandt or any other Controlled Affiliate of Joseph A. Liemandt.
 
1.26           “Versata Patents” means all patents, patent applications, and
provisional patent applications now or hereafter owned by, assigned to, or
otherwise assertable by, or licensed to, Versata (and patents issuing thereon),
provided that, in the case of any patents, patent applications, or provisional
patent applications that are licensed to Versata by a third party, such patents,
patent applications, and provisional patent applications will be included in the
definition of “Versata Patents” only if Versata has the right to grant
sublicenses thereunder of the scope specified in Section 3.1 of this Agreement
without triggering any royalty or other payment obligation to the licensor
thereof.
 
1.27           “Versata Products” means (i), as of a particular time, any past
or then current product, process, or service existing, manufactured, sold,
offered for sale, leased, licensed, or brokered by Versata; and (ii) the
evolution of such products, processes, and services in the future, excluding any
portion of any product, process, or service both (a) that was not developed and
designed by Versata or developed and designed solely for the benefit of and
under the direction of Versata and additionally (b) in which Versata does not
have an unrestricted, royalty-free ownership or license right.
 
 
4

--------------------------------------------------------------------------------

 
 
2.                 COVENANTS OF THE PARTIES
 
2.1           Versata’s Covenant Not to Sue Selectica.  Upon Selectica’s payment
of the Settlement Payment as provided in Section 5 below, Versata for itself and
all of its predecessors, officers, directors, partners, employees, attorneys,
successors, and assigns (the “Versata Covenanting Parties”) hereby covenants not
to Assert or otherwise institute, prosecute or pursue any suit, action or claim
of any kind (including, without limitation, seeking an injunction or other
equitable relief or damages), whether known or unknown, against Selectica in any
forum whatsoever arising from, based upon or relating to (i) any matter relating
to any suit, action, claim or occurrence prior to the Effective Date, (ii) any
present or future use, Infringement, misappropriation or violation of any
Versata Patents; and (iii) any future suit, action, claim or occurrence that may
arise with respect to Selectica’s stockholder rights plan, board or management
fiduciary or other duties, corporate governance or any other rights, whether
based upon share ownership in Selectica or otherwise, except that the foregoing
shall not limit Versata from asserting any claims arising out of any Contract
subsequently entered into between the Parties, including, but not limited to,
the Services Agreement.
 
2.2           Selectica’s Covenant Not to Sue Versata.  Upon Selectica’s payment
of the Settlement Payment as provided in Section 5 hereinbelow, Selectica, for
itself and all of its predecessors, officers, directors, partners, employees,
attorneys, successors, and assigns (the “Selectica Covenanting Parties”) hereby
covenants not to Assert or otherwise institute, prosecute or pursue any suit,
action, or claim of any kind (including, without limitation, seeking an
injunction or other equitable relief or damages) whether known or unknown,
against Versata in any forum whatsoever  arising from, based upon or relating
to: (i) any matter relating to any suit, action, claim or occurrence prior to
the Effective Date, and (ii) any present or future use, Infringement,
misappropriation or violation of any Selectica Patents, except that the
foregoing shall not limit Selectica from asserting any claims arising out of any
Contract subsequently entered into between the Parties, including, but not
limited to, the Services Agreement.
 
2.3           Equity Repurchase.  Concurrently with the execution of this
Agreement, the Parties shall execute (or cause their applicable Affiliate or
Affiliates to execute) the Stock Purchase Agreement.
 
2.4           Services Agreement. Concurrent with the execution of this
Agreement, the Parties shall execute (or cause their applicable Affiliates to
execute) the Services Agreement.
 
2.5           Standstill. Versata agrees that it shall not, and that it shall
cause each of its Affiliates or representatives not to, for a period of twenty
five (25) years after the Effective Date of this Agreement, unless specifically
invited in writing by Selectica, in any manner, directly or indirectly:
 
(a)      effect, seek, offer or propose (whether publicly or otherwise) to
effect, or cause or participate in, or in any way assist any other Person to
effect, seek, offer or propose (whether publicly or otherwise) to effect, or
cause or participate in any acquisition of any securities (or beneficial
ownership thereof) or assets of Selectica or any of its subsidiaries, any tender
or exchange offer, merger or other business combination involving Selectica or
any of its subsidiaries, any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to Selectica or any
of its subsidiaries, or any “solicitation” of “proxies” (as such terms are used
in the proxy rules of the Securities and Exchange Commission) or consents to
vote any voting securities of Selectica;
 
(b)      form, join or in any way participate in a “group” (as defined under the
Securities Exchange Act of 1934, as amended) with respect to the securities of
Selectica;
 
(c)      make any public announcement with respect to, or submit an unsolicited
proposal for or offer of (with or without condition), any extraordinary
transaction involving Selectica or its securities or assets;
 
 
5

--------------------------------------------------------------------------------

 
 
(d)      otherwise act, alone or in concert with others, to seek to control or
influence the management, Board of Directors or policies of Selectica;
 
(e)      take any action which might force Selectica to make a public
announcement regarding any of the types of matters set forth in (a) above; or
 
(f)      enter into any discussions or arrangements with any third party with
respect to any of the foregoing.
 
Versata also agrees during such period not to request Selectica (or its
directors, officers, employees or agents), directly or indirectly, to amend or
waive any provision of this Section 2.5 (including this sentence).
 
Notwithstanding the foregoing, any investment in a mutual fund or similar
investment fund not affiliated with Versata will not be prohibited.  In
addition, if Versata invests in a company that is not an Affiliate that later
acquires, merges with or otherwise invests in Selectica, Versata will not be
required to divest itself of its investment in such company and may make
additional investments in that company; provided, however, that in no event
shall Versata direct, encourage or otherwise seek to influence such company in
any way with respect to any matter concerning Selectica nor shall Versata
provide such company with any information regarding Selectica. 
 
2.6           Non-Solicitation.  Neither Party shall, directly or indirectly,
solicit employees of the other Party for their employment or for consulting
services during or within 180 days after the termination of their employment by
the other Party. This section does not prohibit a Party from hiring any person
who responds to an advertisement or announcement that is not directed
specifically at employees of the other Party or any person recruited by a
recruitment firm that did not specifically target employees of the other Party,
nor does it prohibit a Party from hiring a terminated employee more than 180
days after the termination of their employment by the other Party.  For purposes
of this section, an announcement that a Party makes on any LinkedIn (or
comparable online network) or job posting or career websites (including, without
limitation, Craigslist, Monster,com, HotJobs, SimplyHired, etc.) will not
constitute a solicitation unless it is directed specifically at employees of the
other Party.
 
2.7           Future Communications. Other than as required by legal process,
neither Versata nor Selectica shall initiate contact or cooperate with any
non-governmental or non-regulatory entity with respect to any dispute or inquiry
involving the other Party.  The foregoing prohibition includes the furnishing of
any information about the other Party unless required by subpoena, applicable
law or governmental regulation.  In addition, neither Versata nor Selectica
shall initiate contact or affirmatively offer information regarding the other
Party to any governmental authority or regulatory authority, except as may be
required by applicable law, legal process or governmental regulation or by
subpoenas or discovery requests received from a governmental entity or
regulatory authority regarding the other Party.  Each Party shall notify the
other Party of any such discovery requests or the service of any such subpoena
immediately, but in all events within one business day, and shall as soon as
practicable thereafter provide the other Party with copies of the materials
proposed to be disclosed so that the other Party may, at its own expense, have a
reasonable opportunity to object or otherwise contest or limit the subpoena or
request and to seek a protective order or other confidential treatment or
appropriate remedy.  The terms of this Section 2.7 apply to any dispute or
inquiry of any kind or nature, including, without limitation, any derivative,
class action, securities or other litigation against either of the Parties or
their respective successors or assigns, no matter what the basis.
 
2.8           Treatment of Confidential Litigation Material.
 
 
6

--------------------------------------------------------------------------------

 
 
(a)      Upon the dismissal of the Litigation, each Party and its Affiliates
shall destroy, and shall direct that all of their officers, directors,
employees, consultants, experts, counsel (and counsel’s staff), document
processing and document management vendors, and other Persons acting on their or
their counsel’s behalf at any time during the pendency of the Litigation
destroy, no later than 30 days thereafter, all of the other Party’s Confidential
Litigation Material within their possession, custody or control, excluding only
copies stored on back-up tapes or other disaster recovery media. With respect to
the other Party’s Confidential Litigation Material remaining on back-up tapes
and other disaster storage media, neither the receiving Party nor its
consultants, experts, counsel or other Person acting on its or its counsel’s
behalf shall review or use the Confidential Litigation Material or make the
Confidential Litigation Material (or any copies of any such Confidential
Litigation Material) available to any Person for any purpose unless compelled by
law and, in that event, only after 30 days’ prior written notice to the other
Party or a shorter period as required by court order, subpoena or applicable
law.  A Party may retain the back-up tapes and disaster storage media containing
the other’s Confidential Litigation Material only for the duration of its normal
retention cycle for back-up tapes and disaster storage media.  A Party shall not
delay overwriting its back-up tapes and disaster storage media in an attempt to
circumvent the requirements of this Agreement.
 
(b)      Within 30 days after the dismissal of the Litigation, each Party shall
provide to the other Party a statement in writing, and direct its consultants,
experts, counsel and other Persons acting on its or its counsel’s behalf, to
provide a statement in writing to be provided to the other Party (except that a
single statement will suffice for each law firm or other organization with which
the persons are associated) stating that they have fully complied with the
foregoing Section 2.8(a).
 
(c)      If, notwithstanding the obligation to destroy all Confidential
Litigation Material within 30 days of the dismissal of the Litigation, any
Confidential Litigation Material subsequently is found or comes into a Party’s
possession, custody or control (with the exception of copies stored on back-up
tapes or other disaster recovery media), that Party shall immediately destroy
such Confidential Litigation Material.
 
(d)      Neither Party shall access, review or use Confidential Litigation
Material of the other Party for any purpose whatsoever (other than for purposes
of complying with this Section 2.8).
 
2.9           Release of Document Preservation Hold.  The Parties hereby agree
that, as between them (including their Affiliates), there is no longer any
obligation by the Parties (or their Affiliates) to preserve any Documents.
 
3.                 LICENSE GRANTS
 
3.1           Versata’s Grant of Nonexclusive License to Selectica.  Subject to
the terms and conditions contained in this Agreement, Versata hereby grants to
Selectica a fully paid-up, irrevocable, non-exclusive, non-transferable (except
as set forth in Section 6.1, below), worldwide license, under the Versata
Patents, to make, use, sell, develop, publish, distribute, lease, license,
export, import, have made, offer to sell or otherwise transfer any product or
service of Selectica covered by any claim of the Versata Patents.  Selectica
shall have no right to institute any action or suit against third parties for
Infringement of any of the Versata Patents.  Versata is not required to maintain
the Versata Patents in force.  Versata provides this license to the Versata
Patents to Selectica AS IS, and without warranty of any kind.  Versata agrees
that the claims of the Versata Patents shall be deemed to be fully exhausted
with respect to each product or service provided by Selectica to a Licensee
Party of Selectica that is covered by the license granted in this Section 3.1
and that such license extends to each such Licensee Party’s use or distribution
of such product or service of Selectica. This license applies until the
expiration of the last to expire of the Versata Patents.
 
 
7

--------------------------------------------------------------------------------

 
 
3.2           Selectica’s Grant of Nonexclusive License to Versata.  Subject to
the terms and conditions contained in this Agreement, Selectica hereby grants to
Versata a fully paid-up, irrevocable, non-exclusive, non-transferable (except as
set forth in Section 6.1, below), worldwide license, under the Selectica
Patents, to make, use, sell, develop, publish, distribute, lease, license,
export, import, have made, offer to sell or otherwise transfer any product or
service of Versata covered by any claim of the Selectica Patents.  Versata shall
have no right to institute any action or suit against third parties for
Infringement of any of the Selectica Patents.  Selectica is not required to
maintain the Selectica Patents in force.  Selectica provides this license to the
Selectica Patents to Versata AS IS, and without warranty of any kind.  Selectica
agrees that the claims of the Selectica Patents shall be deemed to be fully
exhausted with respect to each product or service provided by Versata to a
Licensee Party of Versata that is covered by the license granted in this Section
3.2 and that such license extends to each such Licensee Party’s use or
distribution of such product or service of Versata. This license applies until
the expiration of the last to expire of the Selectica Patents.
 
3.3           Validity of Licensed Patents.
 
(a)      Selectica agrees not to challenge the validity or enforceability of any
of the Versata Patents or to affirmatively or intentionally assist any other
party in any challenge to the validity or enforceability of such Versata Patents
(except that Selectica shall not be prohibited from taking any actions
reasonably required in order to respond to legal process or discovery or to
comply with any court order or other applicable laws or regulations).
 
(b)        Versata agrees not to challenge the validity or enforceability of any
of the Selectica Patents or to affirmatively or intentionally assist any other
party in any challenge to the validity or enforceability of any Selectica
Patents (except that Versata shall not be prohibited from taking any actions
reasonably required in order to respond to legal process or discovery or to
comply with any court order or other applicable laws or regulations).
 
4.                 MUTUAL GENERAL RELEASES AND DISMISSAL
 
4.1           General Release by Versata.  Upon receipt of the Settlement
Payment, Versata, on behalf of itself and its Affiliates, principals, officers,
directors, employees, agents, successors and assigns as of the Effective Date,
shall and does hereby release and forever discharge Selectica and any parent,
subsidiary, or other Affiliated or related corporations or entities as of the
Effective Date, and each of their respective current and former officers,
directors, agents, employees, insurers, representatives, and attorneys
(collectively the “Selectica Released Parties”) from any and all claims,
actions, causes of action, suits, damages, duties, rights, obligations,
liabilities, adjustments, responsibilities, judgments and demands, known or
unknown, at law or in equity, of whatever character in any way that Versata
(including its Affiliates) may have against any of the Selectica Released
Parties, for any act, omission, reason or event occurring prior to the Effective
Date, including, but not limited to, any of the foregoing relating to, based
upon, or arising out of, the Litigation, any act of past or present
Infringement, misappropriation or other violation of any Versata Patent or any
trade secret or copyright owned or controlled by Versata prior to or as of the
Effective Date, and any claim that would have been within the scope of the
license or covenants not to sue granted by Versata in Sections 3.1 and 2.1
hereinabove, if occurring after the Effective Date. This release, with respect
to Patents, attaches to and is transferred with each product and service
provided by Selectica to any Selectica Licensee Party prior to the Effective
Date (collectively, the “Released Selectica Items”).  Versata, on behalf of
itself and each other Versata Covenanting Party, covenants not to sue Selectica
and each of the Licensee Parties of Selectica on account of any Released
Selectica Items.  Each Licensee Party of Selectica is intended to be and is a
third-party beneficiary of this release, and has standing to enforce the terms
of this release without joinder of any other such Licensee Party or
Selectica.  Nothing in this release shall discharge or otherwise affect the
rights, duties and obligations created in this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
4.2           General Release by Selectica.  Upon payment of the Settlement
Payment, Selectica, on behalf of itself and its Affiliates, principals,
officers, directors, employees, agents, successors and assigns as of the
Effective Date, shall and does hereby release and forever discharge Versata and
any parent, subsidiary, or other Affiliated or related corporations or entities
as of the Effective Date, and each of their respective current and former
officers, directors, agents, employees, insurers, representatives, and attorneys
(collectively the “Versata Released Parties”) from any and all claims, actions,
causes of action, suits, damages, duties, rights, obligations, liabilities,
adjustments, responsibilities, judgments and demands, known or unknown, at law
or in equity, of whatever character in any way that Selectica (including its
Affiliates) may have against any of the Released Versata Parties, for any act,
omission, reason or event occurring prior to the Effective Date, including, but
not limited to, any of the forgoing relating to, based on, or arising out of the
Litigation, any act of past or present Infringement, misappropriation or other
violation of any Selectica Patent or any trade secret or copyright owned or
controlled by Selectica prior to or as of the Effective Date, and any claim that
would have been within the scope of the license or covenants not to sue granted
by Selectica in Sections 3.2 and 2.2 hereinabove, if occurring after the
Effective Date. This release, with respect to Patents, attaches to and is
transferred with each product or service provided by Versata to any Versata
Licensee Party prior to the Effective Date (collectively, the “Released Versata
Items”).  Selectica, on behalf of itself and each other Selectica Covenanting
Party, hereby covenants not to sue Versata or any Licensee Party of Versata on
account of any Released Versata Items.  Each Licensee Party of Versata is
intended to be and is a third-party beneficiary of this release, and has
standing to enforce this release without joinder of any other Licensee Party of
Versata.  Nothing in this release shall discharge or otherwise affect the
rights, duties and obligations created in this Agreement.
 
4.3           Dismissal of the Litigation.  In connection with the execution of
this Agreement, Versata shall direct its counsel to execute and deliver the
Dismissal, in the form attached hereto as Exhibit A,  by hand delivery or
overnight courier to Selectica’s local counsel, Gregory V. Varallo at Richards,
Layton & Finger, P.A.  Each of the Parties shall bear its own costs with regard
to the Litigation, such filings, and this Agreement.  No Party shall file the
Dismissal until Selectica has completed the wire transfer of the Settlement
Payment to Versata in accordance with Section 5.1 of this Agreement.  Following
Selectica’s receipt of confirmation that Versata has received the wire transfer
of the Settlement Payment in accordance with Section 5.1 of this Agreement and
that such funds have been credited to Versata, Selectica shall then (and only
then) be permitted to file the Dismissal.  Versata shall provide Selectica and
its counsel with electronic and telephonic confirmation of the crediting of such
funds within four hours of such crediting, provided that Selectica notifies
Lance Jones (512-874-3167/lance.jones@trilogy.com) and Steven Mitby,
(713-600-4910/smitby@azalaw.com) that the wire has been sent.  The Dismissal
shall not be operative, and may under no circumstances be filed, except in
accordance with this Section 4.3.  If Selectica files the Dismissal in violation
of the provisions of this Section 4.3, then any dispute relating thereto shall
be resolved in the Court in which the Litigation is pending.
 
4.4           Waiver of Certain Statutory Provisions.  Versata and Selectica
understand the significance of and, as further consideration for this Agreement,
expressly waive any right or benefit that may be available under Section 1542 of
the California Civil Code or any similar laws.  Section 1542 of the California
Civil Code provides:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
 
9

--------------------------------------------------------------------------------

 
 
4.5           Obligations Not Released.  The Releases contained in sections 4.1
and 4.2 do not release any Party from its respective obligations under this
Agreement or from any protective order entered in the Patent Action, the 2008
Delaware Action, the Litigation or any other previous action, suit or proceeding
between the Parties, nor do such Releases prevent any Party from enforcing this
Agreement against any other Party.
 
5.                 MONETARY CONSIDERATION
 
5.1           Settlement Payments.  Selectica shall make an aggregate payment of
Four Million Nine Hundred Thirty Three Thousand Six Hundred Twenty One and
56/100 U.S. Dollars ($4,933,621.56) (the “Settlement Payment”) to Versata, which
shall be paid to Versata or its Controlled Affiliate as directed, consisting of
the following:
 
(a)      Four Million Four Hundred and Sixty One Thousand Five Hundred and
Seventy Four U.S. Dollars ($4,461,574), as full and final settlement of all
remaining payment obligations owed by Selectica to Versata under the 2007
Settlement Agreement, to be paid immediately upon execution of this Agreement;
plus
 
(b)       Four Hundred Seventy Two Thousand Forty Seven and 56/100 U.S. Dollars
($472,047.56), to be paid for Selectica’s repurchase of 95,653 shares of
Selectica common stock held by Versata under the Purchase Agreement immediately
upon execution of this Agreement.
 
In addition, separate from the Settlement Payments described in 5.1(a) and (b)
above, in connection with the services described in the Services Agreement, Five
Hundred Thousand Dollars ($500,000) shall be paid immediately upon execution of
this Agreement and an additional $500,000 shall be payable within five business
days upon the one year anniversary of the date of this Agreement.
 
5.2           Tax Liability and Full Payment to Versata.  Each Party shall bear
its own tax liability.  The Parties agree to cooperate and to complete and
provide tax forms and other documents and information reasonably required by
applicable tax authorities, in a timely manner upon being supplied such
documents or upon request for such information by the other Party.
 
5.3           Payment Instructions.  The Settlement Payment amounts shall be
paid by wire transfer to Versata as follows:
 

  Acct Name: Versata Software, Inc.   Acct Number: 1881258220   Bank Name:
Comerica Bank   Bank ABA/Routing: 111 000 753   Swift Code: MNBDUS33

 
6.                 LIMITATION ON RELEASES AND LICENSES
 
6.1           Transferability Matters.
 
(a)      Except as otherwise provided in this Section 6.1, Versata, on the one
hand, and Selectica, on the other hand, may not transfer or assign their rights
under this Agreement to any third party without the prior written consent of the
other Party, and any attempted assignment without such consent shall be null and
void.  Notwithstanding the foregoing or any other provision herein to the
contrary, a Party may assign and transfer its rights under this Agreement, in
whole but not in part, to an assignee pursuant to a Purchase, but in no event
shall any license, immunities and other rights following such assignment or
transfer apply to or cover any Purchaser Products, subject to the following
provisions of this Section 6.1(a).  Notwithstanding the foregoing, the license,
immunities and other rights granted hereunder shall apply to Selectica Products
(which, for purposes of this Section 6.1(a), include products, processes and
services of only Selectica, Inc. and its then-current Affiliates prior to any
such Purchase) and upgrades or enhancements to Selectica Products that existed
or were offered for sale as of the date of the Purchase, in the case of a
Purchase of Selectica; and to Versata Products (which, for purposes this Section
6.1(a), include products, processes and services of only Versata Software, Inc.,
Versata Development Group, Inc. and their then-current Affiliates prior to any
such Purchase) and upgrades or enhancements to Versata Products or services that
existed or were offered for sale as of the date of the Purchase, in the case of
a Purchase of Versata.  A Purchase shall not immunize Purchaser Products from
suit, nor shall a Purchaser obtain any protection under this Agreement for
Purchaser Products by consummating a Purchase or by combining or integrating
Purchaser Products with any Selectica Products (or with any upgrades or
enhancements to said Selectica Products), in the case of a Purchase of
Selectica, or by combining or integrating Purchaser Products with any Versata
Products (or with any upgrades or enhancements to said Versata Products), in the
case of a Purchase of Versata; provided that (i) the license granted by Versata
under the Versata Patents in all events shall continue to apply to any Selectica
Products (or upgrades or enhancements thereto) that are combined or integrated
with any Purchaser Products and (ii) the license granted by Selectica under the
Selectica Patents in all events shall continue to apply to any Versata Products
(or upgrades or enhancements thereto) that are combined or integrated with any
Purchaser Products.  A Purchaser’s Patents will not be licensed under this
Agreement (excluding the Patents acquired as a result of the
Purchase).  Notwithstanding anything to the contrary in this Agreement, (x)
Selectica agrees that the Release, license, immunities and other rights provided
herein may not be assigned or transferred for any purpose, including Purchase,
to SAP unless and until such time as the SAP Action is settled or fully
adjudicated and (y) upon any Purchase or the acquisition of Control of either
Party by a Person that was not in Control of such Party as of the Effective Date
(it being understood that “Party” for the purposes of this clause means Versata
or Selectica and not any other Person), the Selectica Patents and the Versata
Patents shall include only those Patents owned or Controlled by the relevant
Party and its Affiliates (including any patents issuing on any patent
applications pending immediately prior to consummation of the Purchase)
immediately prior to consummation of the Purchase or such acquisition of
Control. Except as expressly set forth above in this Section 6.1(a), a Purchase
shall not affect the licenses, immunities and other rights granted to a Party
that is subject to a Purchase.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)      If, after the Effective Date, Selectica or Versata, as the case may be,
either: (i) transfers a product line to a third party (a “Product Line
Transfer”) or (ii) spins off an Affiliate (either by disposing of it to a third
party or in some other manner reducing ownership or Control so that the spun-off
entity is no longer an Affiliate) (an “Affiliate Spin Off”); then, in the case
of a Product Line Transfer, Selectica or Versata, as the case may be, shall have
the right to partially assign the license granted hereunder in respect of the
relevant product line to the third party to which such product line is
transferred (which third-party takes subject to the terms of this Agreement),
solely to the extent such license applies to such product line and any upgrades
or enhancements thereto, and, in the case of an Affiliate Spin Off, the license
granted to such spun-off entity will continue (subject to the terms of this
Agreement) as to the products owned by such spun-off Affiliate at the time of
the spin-off and any upgrades or enhancements thereto. For purposes of this
Section 6.1(b), any unaffiliated third-party to whom a product line is
transferred or to whom an Affiliate is spun-off or otherwise disposed of shall
be considered a “Purchaser,” and the products and services of the Purchaser
existing immediately prior to such transfer or spin-off shall be considered to
be Purchaser Products as defined in this Agreement.  In no event shall any
license, immunities and other rights following such Product Line Transfer or
Affiliate Spin Off apply to or cover any such Purchaser Products, subject to the
following provisions of this Section 6.1(b).  Notwithstanding the foregoing, the
license, immunities and other rights granted hereunder shall apply to Selectica
Products (which, for purposes this Section 6.1(b), include products, processes
and services of only Selectica, Inc. and its then-current Affiliates prior to
any such Product Line Transfer or Affiliate Spin Off) and Versata Products
(which, for purposes this Section 6.1(b), include products, processes and
services of only Versata Software, Inc., Versata Development Group, Inc. and
their then-current Affiliates prior to any such Product Line Transfer or
Affiliate Spin Off) (as the case may be) that existed or were offered for sale
as of the date of the Product Line Transfer or Affiliate Spin Off and any
upgrades or enhancements thereto.  A Product Line Transfer or Affiliate Spin Off
shall not immunize Purchaser Products from suit, nor shall a Purchaser obtain
any protection under this Agreement for Purchaser Products by consummating a
Product Line Transfer or Affiliate Spin Off or by combining or integrating
Purchaser Products with any Selectica Products or Versata Products (as the case
may be) (or with any upgrades or enhancements thereto); provided that (i) the
license granted by Versata under the Versata Patents in all events shall
continue to apply to any Selectica Products (or upgrades or enhancements
thereto) that are combined or integrated with any Purchaser Products and
(ii) the license granted by Selectica under the Selectica Patents in all events
shall continue to apply to any Versata Products (or upgrades or enhancements
thereto) that are combined or integrated with any Purchaser Products.
Notwithstanding anything to the contrary in this Agreement, (x) Selectica agrees
that the release, license, immunities and other rights provided herein may not
be assigned or transferred for any purpose, including a Product Line Transfer or
Affiliate Spin Off, to SAP unless and until such time as the SAP Action is
settled or fully adjudicated, and (y) upon any Product Line Transfer or
Affiliate Spin Off, the Selectica Patents and the Versata Patents shall include
only those Patents owned or controlled by the relevant Party and its Affiliates
(including any patents issuing on any patent applications pending immediately
prior to consummation of the Product Line Transfer or Affiliate Spin Off)
immediately prior to consummation of the Product Line Transfer or Affiliate Spin
Off.  Except as expressly set forth above in this Section 6.1(b), a Product Line
Transfer or Affiliate Spin Off shall not affect the licenses, immunities and
other rights granted to a Party that is subject to a Product Line Transfer or
Affiliate Spin Off.
 
 
11

--------------------------------------------------------------------------------

 
 
6.2           No Grants to Third Parties.  Except as stated herein, the Releases
and licenses, as set forth above, are not intended as and are not the grant of a
license or any other rights under either the Versata Patents or the Selectica
Patents to any third party not expressly licensed or released.
 
6.3           No Sublicense.  Neither Selectica nor Versata shall have any right
to sublicense any right granted to it hereunder.
 
6.4           Reservation of Rights.  Each Party reserves all rights and
licenses not expressly granted pursuant to this Agreement.
 
7.                 REPRESENTATIONS AND WARRANTIES
 
7.1           General.  Each Party warrants and represents to the other that
(a) it has the right and power to enter into this Agreement and to settle and
dismiss the Litigation; (b) its execution hereof has been duly authorized by all
necessary corporate action of such Party; and (c) it has all requisite legal
rights necessary to grant the other Party all Releases, licenses and covenants
granted to the other Party as set forth above.
 
7.2           Versata’s Warranties.  Versata expressly represents and warrants
that (i) it is the sole and exclusive owner of all right, title and interest in
and to the Versata Patents, (ii) it has all rights to license and enforce the
Versata Patents, including the right to seek past damages for Infringement, to
grant releases with respect to Infringement of the Versata Patents, and to
license the Versata Patents, (iii) it will take no action, including, but not
limited, to granting any license or other rights, under the Versata Patents,
Versata’s claims or otherwise, that would conflict with, prevent, or otherwise
frustrate the licenses, rights and other benefits granted to Selectica hereunder
or the limitations imposed for the benefit of Selectica on the scope of the
licenses and covenants granted or made by Selectica hereunder; (iv) there are no
liens, conveyances, mortgages, assignments, encumbrances, or other agreements
that would prevent, impair, or frustrate the full and complete exercise of the
terms and conditions of this Agreement; (v) it has the full power and authority,
and has obtained all third party consents, approvals and/or other authorizations
required, to enter into this Agreement (on behalf of itself and each of its
Affiliates) and to carry out its obligations hereunder, (vi) neither it, nor its
counsel or other representatives have in the past 18 months initiated any
communication, orally or in writing, with any governmental or non-governmental
Person or entity regarding either the matters raised in Versata’s Letter dated
April 7, 2009 or other matters related to Selectica, (vii) the shares of common
stock of Selectica being sold under the Stock Purchase Agreement constitute all
of the shares of common stock of Selectica held by Versata, and after the sale
thereunder, Versata shall not hold any shares of common stock of Selectica nor
shall have any other right or ownership interest in, or voting control over, any
shares of common stock of Selectica and (viii) the Versata Parties who are
signatories hereto have full authority to effect the settlement and the
agreements contained herein on behalf of each of the entities and individuals
described in the definition of Versata.
 
 
12

--------------------------------------------------------------------------------

 
 
7.3           Selectica’s Warranties.  Selectica expressly represents and
warrants that (i) it is the sole and exclusive owner of all right, title and
interest in and to the Selectica Patents, (ii) it has all rights to license and
enforce the Selectica Patents, including the right to seek past damages for
Infringement, to grant releases with respect to Infringement of the Selectica
Patents, and to license the Selectica Patents, (iii) it will take no action,
including but not limited to granting any license or other rights, under the
Selectica Patents, Selectica’s claims or otherwise, that would conflict with,
prevent, or otherwise frustrate the licenses, rights and other benefits granted
to Versata hereunder or the limitations imposed for the benefit of Versata on
the scope of the licenses and covenants granted or made by Versata hereunder;
(iv) there are no liens, conveyances, mortgages, assignments, encumbrances, or
other agreements that would prevent, impair, or frustrate the full and complete
exercise of the terms and conditions of this Agreement; (v) Selectica has the
full power and authority, and has obtained all third party consents, approvals
and/or other authorizations required, to enter into this Agreement (on behalf of
itself and each of its Affiliates) and to carry out its obligations hereunder;
and (vi) the Selectica Parties who are signatories hereto have full authority to
effect the settlement and the agreements contained herein on behalf of each of
the entities and individuals described in the definition of Selectica.
 
8.                 INDEMNIFICATION
 
8.1           By Versata.  Versata shall indemnify and hold harmless the
Selectica Covenanting Parties from and against all losses, liabilities, damages,
costs and expenses incurred by the Selectica Covenanting Parties (including all
attorneys’ fees and costs and all damages suffered as a result of a temporary or
permanent injunction) in connection with any suit, action or claim of any kind
instituted, prosecuted, pursued or otherwise Asserted by Versata against any
past, current or future Selectica customer for Infringement or misappropriation
of Versata’s intellectual property arising out of the use, manufacture, sale,
offering for sale, import or distribution of Selectica Products.  Prior to
initiating any such suit, action or claim, Versata shall notify Selectica of the
substance and basis therefor and shall specifically acknowledge Versata’s
obligation to indemnify Selectica as provided in this Section 8.1 if the
customer invokes or seeks to invoke indemnification from Selectica or otherwise
attempts to recover from or make Selectica responsible for the claim.
 
8.2           By Selectica.  Selectica shall indemnify and hold harmless the
Versata Covenanting Parties from and against all losses, liabilities, damages,
costs and expenses incurred by the Versata Covenanting Parties (including all
attorneys’ fees and costs and all damages suffered as a result of a temporary or
permanent injunction) in connection with any suit, action or claim of any kind
instituted, prosecuted, pursued or otherwise Asserted by Selectica against any
past, current or future Versata customer for infringement or misappropriation of
Selectica’s intellectual property arising out of the use, manufacture, sale,
offering for sale, import or distribution of Versata Products.  Prior to
initiating any such suit, action or claim, Selectica shall notify Versata of the
substance and basis therefor and shall specifically acknowledge Selectica’s
obligation to indemnify Versata as provided in this Section 8.2 if the customer
invokes or seeks to invoke indemnification from Versata or otherwise attempts to
recover from or make Versata responsible for the claim.
 
 
13

--------------------------------------------------------------------------------

 
 
9.                 GENERAL PROVISIONS
 
9.1           Non-Warranty.  Nothing in this Agreement shall be construed as a
warranty or representation that making, using or selling of products by or for
either Party will be free from Infringement of any Patents other than the
Versata Patents and the Selectica Patents.
 
9.2           Successors, Subsidiaries and Assigns.  Except as otherwise
provided herein, this Agreement shall be binding upon and shall inure to the
benefit of Versata and Selectica, and their respective agents, representatives,
subsidiaries, successors, trustees, heirs and assigns.  Each Party shall advise
every such successor, trustee, heir or assign, of the rights of the other Party
pursuant to this Agreement, and shall further advise that such successor,
trustee, heir or assign to the Versata Patents or the Selectica Patents (or any
of them individually) or this Agreement, takes such Patents subject to the
rights granted hereunder.
 
9.3           Agreement Obligations Not Released.  The Releases are not intended
to release any of the Parties from their respective obligations created by this
Agreement or to prevent any Party from enforcing the terms of this Agreement
against the other Party.
 
9.4           Entire Agreement.  Each of the Parties acknowledges that no person
has made any promise, representation or warranty whatsoever, express or implied,
not contained herein concerning the subject matter hereof, to induce the
execution of this instrument, and each signatory hereby acknowledges that such
signatory has not executed this instrument in reliance upon any such promise,
representation or warranty.  This Agreement constitutes the entire agreement
between the Parties and supersedes all prior negotiations, representations or
agreements between the Parties, either written or oral, on the subject hereof,
including, without limitation, the 2007 Settlement Agreement.  This Agreement
may be amended only by written instrument designated as an amendment to this
Agreement and executed by the Parties hereto or their respective successors,
heirs or assigns.
 
9.5           Names and Trademarks.  Nothing contained in this Agreement shall
be construed as conferring any rights to use in advertising, publicity, or other
marketing activities any name, trademark, or other designation of either Party
hereto, including any contraction, abbreviation, or simulation of any of the
foregoing, and each Party hereto agrees not to use the existence of this
Agreement in any marketing activity, whether public or private.
 
9.6           Third Party Actions.  Nothing contained in this Agreement shall be
construed as (a) creating an obligation to bring or prosecute actions or suits
against third parties for Infringement, or to secure and/or maintain any of its
intellectual property rights or (b) limiting the rights that a Party has outside
the scope of this Agreement.
 
9.7           Effective Date.  This Agreement will become effective upon the
exchange of facsimile or scanned copies of the required signatures and such
faxed or scanned copies shall be binding and effective as if they were original
signatures.  The Parties will thereafter exchange formal signed originals of
this Agreement for their permanent records.
 
9.8           Bankruptcy.  All licenses and releases granted under this
Agreement are deemed to be, for the purpose of Section 365(n) of the U.S.
Bankruptcy Code, licenses of rights to intellectual property as defined under
Section 101 of the U.S. Bankruptcy Code, as amended.  The Parties agree that, as
licensees of such rights under this Agreement, they shall each retain and may
exercise all of their rights and elections under the U.S. Bankruptcy Code, as
amended.
 
 
14

--------------------------------------------------------------------------------

 
 
9.9           Dispute Resolution.
 
(a)      Mandatory Arbitration.  Any and all disputes between the Parties,
whether arising out of the Agreement or otherwise, shall be submitted to binding
arbitration in Delaware under the auspices of the Delaware Chancery Court
pursuant to 10 Del. C. Section 349, with the proviso that the arbitration be
heard before a current judge who shall render an opinion in accordance with the
law.  However, no claim may be made by either Party against the other Party
unless and until (a) upon written request, representatives of the Parties have
met in person in an attempt to resolve the dispute, and (b) if no resolution is
reached within 45 days from the foregoing written request, a mediation is
conducted under the auspices of the Delaware Chancery Court within 90 days after
the Parties are unable to reach resolution after good faith negotiations and no
settlement has been reached within 30 days of the initiation of the
mediation.  All content of the written request, the meeting between the Parties,
and the Delaware Chancery Court mediation is confidential, privileged, and
inadmissible for any purpose.  This dispute resolution mechanism may be enforced
in any court and the prevailing Party in any arbitration held pursuant to the
Agreement shall be awarded its attorneys’ fees and costs.  The location of the
mediation and arbitration shall be Wilmington, Delaware, unless both Parties
mutually agree in writing upon another location and an arbitrator.  The
arbitrator shall have the power to provide for injunctive relief, either before,
during or after the pre-mediation and mediation discussion periods.
 
(b)      Escrow of Funds.  As a condition to bringing a claim to arbitration as
provided in Section 9.9(a), the claimant Party shall promptly place in escrow
with a mutually agreeable third party a cash amount equal to $2,000,000 or, upon
application to the arbitrator by the claimant Party for a lesser amount, such
amount as shall reasonably be determined by the arbitrator as a reasonable
estimate of the attorneys’ fees that may be incurred by the defending Party in
the claim (the “Covenant Escrow”).  After the claimant Party’s deposit of the
Covenant Escrow, the Parties shall proceed to arbitration as provided above.  In
any determination of the foregoing amount by the arbitrator, the arbitrator
shall consider the defending Party’s reasonable estimate of its attorneys’ fees
to be incurred in the claim.  If the claimant Party does not prevail in the
arbitration, the Covenant Escrow shall be available for payment of any amount
that may be awarded to the defending Party in the proceedings, including the
defending Party’s attorneys’ fees. In no event will the Covenant Escrow be
construed to limit in any way the amounts payable by one Party to
another.  Notwithstanding the foregoing, the conditions of this Section 9.9(b)
and the Covenant Escrow shall not apply to any action brought by a Party to
enforce the provisions of this Agreement or the Stock Purchase Agreement.
 
9.10           Attorneys’ Fees.  In the event of any action in arbitration or
otherwise for breach of this Agreement, the prevailing Party shall recover its
attorneys’ fees, court costs, and other related expenses (including, if
applicable, document discovery costs, expert witness fees and expenses, and
other similar expenses) associated with such arbitration or other action.
 
9.11           Applicable Law.  This Agreement shall be governed by and
construed in accordance with the federal patent laws of the United States and
the laws of the State of Delaware without regard to principles of conflicts of
law.
 
9.12           Use of Patented Technology
 
(a)      Versata shall have no liability for any claim, loss, cost, damage
(consequential or otherwise), or expense of any kind or nature caused in whole
or in part, directly or indirectly, by Selectica’s use of any technology or
rights licensed herein.  Selectica shall be solely responsible for each of its
own applications and uses of any technology or rights licensed herein and for
the consequences thereof.  Versata is not obligated to defend, protect, or
indemnify Selectica, nor, except as set forth herein, is Versata liable to
Selectica for not defending, protecting, or indemnifying it, against
Infringement or claims of Infringement of any patent, copyright or trademark or
other intellectual property rights owned or claimed to be owned by any third
party.
 
 
15

--------------------------------------------------------------------------------

 
 
(b)      Selectica shall have no liability for any claim, loss, cost, damage
(consequential or otherwise), or expense of any kind or nature caused in whole
or in part, directly or indirectly, by Versata’s use of any technology or rights
licensed herein.  Versata shall be solely responsible for each of its own
applications and uses of any technology or rights licensed herein and for the
consequences thereof.  Selectica is not obligated to defend, protect, or
indemnify Versata, nor, except as set forth herein, is Selectica liable to
Versata for not defending, protecting, or indemnifying it, against infringement
or claims of infringement of any patent, copyright or trademark or other
intellectual property rights owned or claimed to be owned by any third party.
 
9.13           Disclosure and Public Announcement.
 
(a)      All communications regarding settlement shall be held in strict
confidence by the Parties and their attorneys and shall not be publicized or
disclosed in any manner except as provided herein.
 
(b)      Versata acknowledges that, pursuant to the Securities Exchange Act of
1934, as amended, and the rules and regulations thereunder, Selectica is
required to file this Agreement with the Securities and Exchange Commission.
 
(c)      The Parties shall issue a single press release substantially in the
form and content of Exhibit C.  Any other text to be included in a Party’s press
release, if any, must be approved in advance by the other Party.  Otherwise, no
Party nor its Affiliates shall issue a press release or make any other public
statement regarding this Agreement or the settlement of the Litigation, except
that Selectica may make appropriate disclosures in its filings with the
Securities and Exchange Commission, as may be required by its public reporting
obligations.
 
9.14           Waiver.  The Parties may waive this Agreement only by a writing
executed by the Party against whom the waiver is sought to be enforced. No
failure or delay in exercising any right or remedy, or in requiring the
satisfaction of any condition under this Agreement, and no act, omission or
course of dealing between the Parties, shall operate as a waiver or estoppel of
any right, remedy or condition.  A waiver made in writing on one occasion is
effective only in that instance and only for the purpose stated.  A waiver once
given is not to be construed as a waiver on any future occasion or against any
other Person.
 
9.15           2007 Settlement Agreement.  The Parties acknowledge and agree
that this Agreement supersedes the 2007 Settlement Agreement in its entirety.
The Parties acknowledge that upon payment of the portion of the Settlement
Payment referenced in Section 5.1(a), Selectica will have no further obligation
for any remaining payments under the 2007 Settlement Agreement.
 
9.16           Cooperation and Further Instruments.  The Parties hereby agree to
cooperate fully and take all further actions and execute all further instruments
as may be necessary or appropriate in order to carry out the purposes of this
Agreement.
 
9.17           Not an Admission.  It is understood that this Agreement does not
constitute an admission by any Party that the dismissed claims are not
meritorious, but instead is a compromise of disputed claims and an effort to
avoid the risks, uncertainties and costs associated with litigation.
 
 
16

--------------------------------------------------------------------------------

 
 
9.18           Severability.  If any provision of this Agreement is found
invalid or unenforceable, that provision will be deemed amended to fulfill as
closely as possible the original purposes of this Agreement, and the remainder
of this Agreement will remain in full force and effect.
 
9.19           Construction.  This Agreement is the result of negotiations by
and among the Parties, all of which have been represented by counsel during the
negotiations.  This Agreement will not be construed for or against a Party.  The
paragraph headings appearing in this Agreement are inserted only as a matter of
convenience and in no way define, limit, construe or describe the scope or
extent of the paragraph, or in any way affect this Agreement.  As used herein,
“includes,” “including,” “included” and other variations of such terms shall be
deemed to be followed by the phrase “without limitation.”
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused their duly authorized officers to
execute this Agreement as of the Effective Date.
 


 

Versata Software, Inc., Versata, Inc., Versata Development Group, Inc., Versata
Enterprises, Inc., Trilogy, Inc., Trilogy Enterprises, Inc. and Versata (as
defined herein)        
Dated this 19th day of September, 2011
            By: 
/s/ Andrew Price
      Andrew Price                             Selectica, Inc. and Selectica (as
defined herein):  
Dated this 19th day of September, 2011
               
By:
/s/ Jason Stern      
Jason Stern
     
CEO & President
                   

 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF STIPULATION OF DISMISSAL
 
IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


SELECTICA, INC., a Delaware corporation,
 
          Plaintiff and
          Counterclaim Defendant,
 
                      v.
)
)
)
)
)
)
)
 
 
 
 
 
    C.A. No. 5976-VCN
 
VERSATA ENTERPRISES, INC., a Delaware corporation and TRILOGY, INC., a Delaware
corporation,
 
          Defendants and
          Counterclaim Plaintiffs.
)
)
)
)
)
)
 



STIPULATION OF DISMISSAL


IT IS HEREBY STIPULATED AND AGREED by the parties, through their undersigned
counsel, pursuant to Rule 41(a)(1)(ii), that this action is dismissed with
prejudice as to all claims and counterclaims.  Each party shall bear its own
costs, fees, and expenses.
 
Gregory V. Varallo (#2242)
Scott W. Perkins (#5049)
Richards, Layton & Finger, P.A.
920 North King Street
Wilmington, Delaware 19801
  Attorneys for Selectica, Inc.
Norman M. Monhait (#1040)
Rosenthal, Monhait & Goddess, P.A.
919 Market Street, Suite 1401
P.O. Box 1070
Wilmington, DE  19899-1070
  Attorneys for Versata Enterprises, Inc.
  and Trilogy, Inc.
Dated: September 20, 2011
 


 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF STOCK PURCHASE AGREEMENT
 
Stock Purchase Agreement
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
this 20th day of September, 2011 (“Effective Date”), by and between Versata
Development Group, Inc., a Delaware corporation with its principal place of
business at 6011 West Courtyard Drive, Austin, Texas 78730 (“Seller”, which
together with Versata Software, Inc. (f/k/a Trilogy Software, Inc.), Versata,
Inc., Versata Enterprises, Inc., Trilogy, Inc. and Trilogy Enterprises, Inc. and
each of their Affiliates are collectively referred to herein as “Versata”), and
Selectica, Inc., a Delaware corporation with its principal place of business at
1740 Technology Drive, San Jose, California 95110 (the “Company”).
 
Witnesseth:
 
WHEREAS, Versata and the Company are entering into a Comprehensive Settlement
Agreement  (the “Settlement Agreement”) concurrently herewith which requires
Versata to sell all of its equity interests in the Company to the Company, and
for the Company to repurchase such equity interests;
 
WHEREAS, Versata currently owns 95,653 shares of Common Stock of the Company
through Seller, constituting all of its equity interests held in the Company;
and
 
WHEREAS, Seller and Company desire to enter into an agreement for the sale by
Seller and purchase by Company of the Common Stock of the Company owned by
Seller, upon the terms and conditions described more fully herein;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE 1
DEFINITIONS
 
Section 1.01.                      Specified Definitions.  Unless otherwise
defined herein, the following terms shall have the meanings set forth or
referenced below.
 
“Affiliate” (and its derivative terms) means any Person that, now or hereafter,
directly or indirectly (through one or more intermediaries) controls or is
controlled by, or is under common control with, the Person specified.
 
“Common Stock” means the common stock, $0.002 par value per share, of Company.
 
“Closing” has the meaning ascribed to that term in Section 2.03.
 
“Closing Date” means the date upon which the Closing occurs.
 
“Company” has the meaning ascribed to that term in the preamble.
 
“Company Shares” means all of the Common Stock owned by Versata on the Closing
Date and any shares which Versata has or may have the right to acquire now or in
the future (e.g., through the exercise of options, swaps or otherwise),
constituting 95,653 shares of Common Stock held by Seller and described in
Section 3.05 of this Agreement.
 
“Purchase Price” has the meaning ascribed to that term in Section 2.02.
 
 
B-1

--------------------------------------------------------------------------------

 
 
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a joint-stock company, a trust, or any other
incorporated or unincorporated business organization.
 
“Seller” has the meaning ascribed to that term in the preamble.
 
“Versata” has the meaning ascribed to that term in the preamble.
 
Section 1.02.                      Other Definitional Provisions.
 
 
(a)
The definitions in this Agreement shall apply equally to both the singular and
plural forms of the terms defined.

 
 
(b)
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.

 
 
(c)
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”

 
ARTICLE 2
SALE OF THE SHARES
 
Section 2.01.                      Purchase and Sale.  Upon the terms and
subject to the conditions of this Agreement, Company agrees to purchase from
Seller, and Seller agrees to sell to Company, all of the Company Shares (95,653
shares of Common Stock) at the Closing for the consideration specified below.
 
Section 2.02.                      Purchase Price.  Company agrees to pay to
Seller the amount set forth in Section 5.1(b) of the Settlement Agreement (the
“Purchase Price”) as full and final payment for the Company Shares.  At the
Closing, the Purchase Price shall be paid in cash by wire transfer of
immediately available funds to the account of Seller as designated in 5.3 of the
Settlement Agreement.
 
Section 2.03.                      Closing.  The consummation of the purchase
and sale of the Company Shares hereunder (the “Closing”) shall take place at DLA
Piper LLP (US) at 2000 University Avenue, East Palo Alto, CA 94303, on the date
hereof.  At the Closing, upon the terms and subject to the conditions set forth
in this Agreement:
 
 
(a)
Seller shall deliver, or cause to be delivered, the Company Shares to the
Company’s DTC account by DWAC.

 
 
(b)
Company shall deliver to Seller, by wire transfer of immediately available
funds, the Purchase Price.

 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Company, as of the date hereof and as of the
Closing Date, that:
 
Section 3.01.                      Existence.  Seller is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware.
 
Section 3.02.                      Authorization.  The execution, delivery and
performance by Seller of this Agreement and the consummation of the transactions
contemplated hereby are within the corporate powers of Seller and have been duly
authorized by all necessary action on the part of Seller. This Agreement
constitutes a valid and binding agreement of Seller, enforceable against Seller
in accordance with its terms.
 
 
B-2

--------------------------------------------------------------------------------

 
 
Section 3.03.                      Governmental Authorization.  The execution,
delivery and performance by Seller of this Agreement and the consummation of the
transactions contemplated hereby require no order, license, consent,
authorization or approval of, or exemption by, or action by or in respect of, or
notice to, or filing or registration with, any governmental body, agency or
official with respect to Seller.
 
Section 3.04.                      Noncontravention.  The execution, delivery
and performance by Seller of this Agreement and the consummation of the
transactions contemplated hereby do not and will not (i) violate the certificate
of incorporation or bylaws of Seller, (ii) violate any applicable law, rule,
regulation, judgment, injunction, order or decree to which Seller is or would be
subject, or (iii) require any consent or other action by any Person under,
violate or constitute a default under, or give rise to any right of termination,
cancellation or acceleration of any material right or obligation of Seller or to
a loss of any material benefit to which Seller is entitled under any provision
of any agreement or other instrument binding upon Seller which would prevent or
have a material adverse effect on the performance by Seller of its obligations
hereunder.
 
Section 3.05.                      Company Shares.  Seller holds of record and
owns beneficially the Company Shares, consisting of 95,653 shares of Common
Stock, free and clear of any lien, pledge, restriction on transfer, tax,
security interest, option, warrant, purchase right, or other claim or
encumbrance.  Versata is not a party to any option, warrant, purchase right, or
other contract or commitment that could require Seller to sell, transfer, or
otherwise dispose of any capital stock of Company (other than this
Agreement).  Versata does not hold any other shares of Common Stock of record or
beneficially other than the Company Shares being sold hereby by Seller,
consisting of 95,653 shares of Common Stock.  Versata is not a party to any
voting trust, proxy, or other agreement or understanding with respect to the
voting of any capital stock of Company.
 
Section 3.06.                      Brokers or Finders’ Fees.  There is no
investment banker, broker, finder or other intermediary which has been retained
by, will be retained by or is authorized to act on behalf of Versata who might
be entitled to any fee or commission from Company in connection with the
transactions contemplated by this Agreement.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Company represents and warrants to Seller, as of the date hereof and as of the
Closing Date, that:
 
Section 4.01.                      Existence.  Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware.
 
Section 4.02.                      Authorization.  The execution, delivery and
performance by Company of this Agreement and the consummation of the
transactions contemplated hereby are within the corporate powers of Company and
have been duly authorized by all necessary action on the part of Company.  This
Agreement constitutes a valid and binding agreement of Company, enforceable
against Company in accordance with its terms.
 
Section 4.03.                      Governmental Authorization.  The execution,
delivery and performance by Company of this Agreement and the consummation by
Company of the transactions contemplated hereby require no order, license,
consent, authorization or approval of, or exemption by, or action by or in
respect of, or notice to, or filing or registration with, any governmental body,
agency or official with respect to Company.
 
 
B-3

--------------------------------------------------------------------------------

 
 
Section 4.04.                      Noncontravention.  The execution, delivery
and performance by Company of this Agreement and the consummation of the
transactions contemplated hereby do not and will not (i) violate the certificate
of incorporation or bylaws of Company, (ii) violate any applicable law, rule,
regulation, judgment, injunction, order or decree to which Company is subject,
or (iii) require any consent or other action by any Person under, violate or
constitute a default under, or give rise to any right of termination,
cancellation or acceleration of any material right or obligation of Company or
to a loss of any material benefit to which Company is entitled under any
provision of any agreement or other instrument binding upon Company which would
prevent or have a material adverse effect on the performance by Company of its
obligations hereunder.
 
Section 4.05.                      Brokers or Finders’ Fees.  There is no
investment banker, broker, finder or other intermediary which has been retained
by, will be retained by or is authorized to act on behalf of Company who might
be entitled to any fee or commission from Seller in connection with the
transactions contemplated by this Agreement.
 
ARTICLE 5
OTHER AGREEMENTS OF THE PARTIES
 
Section 5.01.                      “As Is” Sale; No Other Representations Being
Made.  The parties acknowledge and agree that the Company Shares being sold
hereunder are being sold “as is”, subject to the representations and warranties
contained herein, and that Seller is not making any representations with respect
thereto or with respect to Seller other than as set forth specifically above in
Section 3, nor is the Company making any representations with respect thereto or
with respect to the Company other than as set forth specifically above in
Section 4.  Seller acknowledges that while the Company has certain public
reporting obligations relating to its business and operations, that no
disclosure or lack of disclosure by the Company of any fact, occurrence or
circumstance shall be the basis of any claim by Versata whatsoever, and Seller
confirms its agreement for the sale of the Company Shares hereunder
notwithstanding any such disclosure or lack of disclosure.
 
Section 5.02.                      Press Releases and Public Announcements.  The
parties shall make a single press release substantially in the form and content
of Exhibit D to the Settlement Agreement.  Any other text to be included in a
party’s press release, if any, must be approved in advance by the other
party.  Otherwise, no party nor its Affiliates shall issue a press release or
make any other public statement regarding this Agreement or the settlement of
the litigation under the Settlement Agreement, except that the Company may make
appropriate disclosures in its filings with the Securities and Exchange
Commission, as may be required by its public reporting obligations.  Versata
acknowledges that, pursuant to the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder, the Company may be required to file
this Agreement with the Securities and Exchange Commission.
 
Section 5.03.                      Indemnification.  Seller acknowledges that
the accuracy of its representations in Section 3.05 hereof that Versata does not
hold any shares of Common Stock, whether of record or beneficially, directly or
indirectly (except that any investment in a mutual fund or similar investment
fund not affiliated with Versata would not be deemed to be beneficial
ownership), other than the Company Shares being sold hereunder is a critical
representation being relied upon by the Company in entering into this Agreement
and the Settlement Agreement.  In the event of any inaccuracy in such
representation, Seller shall deliver and cause to be delivered to the Company
any such other shares of Common Stock not delivered to the Company at Closing
for no additional consideration, with the understanding that the Purchase Price
is payment in full for any and all shares of Common Stock held by Versata or as
to which Versata has or may have a right to acquire now or in the future (e.g.,
through the exercise of options, swaps or otherwise), and that any and all such
shares of Common Stock and rights are being sold to the Company hereby,
effective as of the Closing.  Seller shall indemnify and shall cause Versata to
indemnify the Company in full for any losses or damages the Company may undergo
as a result of any inaccuracy of Seller’s representations in Section 3.05
hereof.
 
 
B-4

--------------------------------------------------------------------------------

 
 
Section 5.04.                      Further Assurances.  Each of Seller and the
Company agree, prior to and after the Closing, to execute and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be reasonably necessary or desirable in order to consummate or
implement expeditiously the transactions contemplated by this Agreement.
 
ARTICLE 6
MISCELLANEOUS
 
Section 6.01.                      Notices. Any notice required or permitted by
this Agreement shall be in writing and shall be deemed sufficient upon receipt,
when delivered personally or by courier, overnight delivery service or confirmed
facsimile or electronic mail, or forty-eight (48) hours after being deposited in
the regular mail as certified or registered mail (airmail if sent
internationally) with postage prepaid, if such notice is addressed to the party
to be notified at such party’s address or facsimile number as set forth below,
or as subsequently modified by written notice:
 
if to Company to:
 
Selectica, Inc.
1740 Technology Drive
San Jose, California 95110
Attention:  Todd Spartz
Email:  tspartz@selectica.com
Fax Number:  (408) 570-2394
 
or if after October 1, 2011, to
 
Selectica, Inc.
2121 South El Camino Real
San Mateo, California 94403
Attention:  Todd Spartz
Email:  tspartz@selectica.com
 
with a copy to:
 
DLA Piper LLP (US)
2000 University Avenue
East Palo Alto, California 94303
Attention:  Eric H. Wang
Email:   eric.wang@dlapiper.com
Fax Number:  (650) 687-1205
 
if to Seller to:
 
Versata Software, Inc.
6011 West Courtyard Drive
Austin, Texas 78730
Attention:
Email:
Fax Number:
 
 
B-5

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Ahmad, Zavitsanos & Anaipakos, P.C.
3460 One Houston Center
1221 McKinney Street
Houston, Texas 77010-2009
Attention:  Steven Mitby
Email: smitby@azalaw.com
Fax Number:  (713) 655-0062
 
Section 6.02.                      Amendments and Waivers.  Any provision of
this Agreement may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed, in the case of an amendment, by each party
to this Agreement, or in the case of a waiver, by the party against whom the
waiver is to be effective.  No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.
 
Section 6.03.                      Expenses. All costs and expenses incurred in
connection with the preparation, negotiation and execution of this Agreement
shall be paid by the party incurring such cost or expense.
 
Section 6.04.                      Assignment; Successors and Assigns.  This
Agreement may not be assigned by any party without the prior written consent of
the other party hereto.  The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
 
Section 6.05.                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to its principles of conflicts of laws.
 
Section 6.06.                      Dispute Resolution.  Any and all disputes
between the Parties, whether arising out of the Agreement or otherwise, shall be
submitted to binding arbitration in Delaware under the auspices of the Delaware
Chancery Court pursuant to 10 Del. C. Section 349 in accordance with the dispute
resolution procedures set forth in Section 9.9 of the Settlement Agreement.  In
the event of any action in arbitration or otherwise for breach of this
Agreement, the prevailing party shall recover its attorneys’ fees, court costs,
and other related expenses (including, if applicable, document discovery costs,
expert witness fees and expenses, and other similar expenses) associated with
such arbitration or other action.
 
Section 6.07.                      Third-Party Beneficiaries.  This Agreement is
solely for the benefit of the parties hereto and, to the extent provided herein,
their respective Affiliates, directors, officers, employees, agents and
representatives, and no provision of this Agreement shall be deemed to confer
upon other third parties any remedy, claim, liability, reimbursement, cause of
action or other right.
 
Section 6.08.                      Counterparts.  This Agreement may be signed
in counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.  This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by each of the other parties hereto.
 
 
B-6

--------------------------------------------------------------------------------

 
 
Section 6.09.                      Entire Agreement. This Agreement, along with
the Settlement Agreement, constitute the entire agreement between the parties
with respect to the subject matter of this Agreement and supersedes all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter of this Agreement.
 
Section 6.10.                      Construction.  This Agreement is the result
of negotiations by and among the parties, all of which have been represented by
counsel during the negotiations.  This Agreement will not be construed for or
against a party.  The paragraph headings appearing in this Agreement are
inserted only as a matter of convenience and in no way define, limit, construe
or describe the scope or extent of the paragraph, or in any way affect this
Agreement.
 
Section 6.11.                      Severability.  If any provision of this
Agreement is found invalid or unenforceable, that provision will be deemed
amended to fulfill as closely as possible the original purposes of the
Agreement, and the remainder of this Agreement will remain in full force and
effect.
 


 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]


 
B-7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 

  Versata Enterprises, Inc.          
 
By:
/s/ Andrew S. Price     Name:   Andrew S. Price     Title:   VP Finance        
 


 

  Selectica, Inc.          
 
By:
/s/ Jason Stern     Name:   Jason Stern     Title:   CEO & President          


 
 
B-8

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
JOINT PRESS RELEASE
 


FOR IMMEDIATE RELEASE


Selectica and Versata Enterprises Enter Comprehensive Settlement Agreement


Parties Sign Broad Settlement Closing Out Prior Claims and Restricting Future
Claims




SAN JOSE, Calif., September 21, 2011 — Selectica, Inc. (NASDAQ: SLTC), a
provider of sales configuration and contract management solutions, and Versata
Enterprises, Inc. today announced that the companies have entered into a
comprehensive settlement agreement. By closing out all prior claims between the
companies, including the settlement and dismissal of their existing suit in the
Court of Chancery in the State of Delaware, and restricting future claims, the
agreement frees the two parties to each focus fully on maximizing the value they
provide to the market.


“Over the past 18 months we have intensified our ramp of new products and have
continued to win major new customers," said Jason Stern, President and CEO of
Selectica. "By reaching this agreement and resolving prior disputes with
Versata, Trilogy, and their related entities, Selectica can now put all of its
focus on enhancing relationships with new and existing customers, further
expanding our product footprint, and addressing the growing market demand for
sales configuration and contract management in the cloud.”


"We are pleased to resolve outstanding issues and claims with Selectica,” said
Randy Jacops, President and CEO of Versata. “I appreciate the diligence with
which both management teams worked to craft a mutually beneficial agreement.
With that in place, Versata will continue focusing on leveraging its
intellectual property portfolio to drive innovation and market leadership.”


As part of the agreement, Selectica has repurchased all of the outstanding
common stock held by Versata, and Versata is restricted from purchasing further
shares in Selectica common stock. Selectica also has paid in full an outstanding
note to Versata that resulted from a previous patent infringement lawsuit
settled without admission or concession of liability or fault by either party.


The companies have also agreed to a mutual cross license of patents, a mutual
release of claims against the other, and a mutual covenant not to sue,
restricting future claims. Total payments by Selectica to Versata to retire the
note and repurchase the common stock held by Versata are approximately $4.9
million.
 


 
C-1

--------------------------------------------------------------------------------

 
About Selectica, Inc.
Selectica (NASDAQ: SLTC) provides Global 2000 companies with deal management
solutions to help companies close business faster, with higher margins and lower
risk. Selectica offers tightly integrated applications for sales configuration,
pricing, quoting, and contract lifecycle management, including modules for
mobile devices and employee self-service. With over 100,000 users and over one
million new contracts processed annually, Selectica is changing the way
companies do business. Selectica customers represent leaders in technology,
healthcare, government contracting, and telecommunications, including Bell
Canada, Cisco, Covad Communications, Fujitsu, CA Technologies, ManTech, and
Qwest Communications. For more information, visit www.selectica.com.




About Versata Enterprises, Inc.
With a global presence covering 45 countries, Versata Enterprises solves the
most complex business problems for the world's largest organizations. Versata
Enterprises comprises a number of leading enterprise solution providers,
including Versata Software, Inc., Versata Development Group, Inc., and many
stand-alone enterprise software companies acquired and restructured since 2006.
Versata's market-leading Customer Success Program ensures customer involvement
in product decisions and business priorities and provides a semi-annual
opportunity for customers to score Versata's performance against commitments.
Versata's global scale enables its product managers to focus on scalability,
usability, and architectural flexibility, in addition to high-value customer
features. Versata offers customers the opportunity to leverage Versata's global
efficiency by offering a menu of services to help customers lower the cost of
technology services across the enterprise. Versata's relentless focus on
customer priorities, coupled with an unmatched global capability, provides
Versata customers¹ continuous innovation and repeatable value propositions.
Further information is available at http://www.versata.com.




Forward Looking Statements
Certain statements in this release and elsewhere by Selectica are
forward-looking statements within the meaning of the federal securities laws and
the Private Securities Litigation Reform Act of 1995. Such information includes,
without limitation, business outlook, assessment of market conditions,
anticipated financial and operating results, strategies, future plans,
contingencies, the anticipated effect of the settlement and contemplated
transactions of the Company. Such forward-looking statements are not guarantees
of future performance and are subject to known and unknown risks, uncertainties
and other factors which may cause or contribute to actual results of Company
operations, or the performance or achievements of the Company or industry
results, to differ materially from those expressed, or implied by the
forward-looking statements. In addition to any such risks, uncertainties and
other factors discussed elsewhere herein, risks, uncertainties and other factors
that could cause or contribute to actual results differing materially from those
expressed or implied for the forward-looking statements include, but are not
limited to the on-going global recession; fluctuations in demand for Selectica's
products and services; government policies and regulations, including, but not
limited to those affecting the Company's industry; and risks related to the
Company's past stock granting policies and related restatement of financial
statements. Selectica undertakes no obligation to publicly update any
forward-looking statements, whether as a result of new information, future
events or otherwise. Additional risk factors concerning the Company can be found
in the Company's most recent Form 10- K, filed by the Company with the
Securities and Exchange Commission.


PR Contact:
Jennifer Bomze
(408) 545-2609
pr@selectica.com


Investor Contact:
Todd Spartz
(408) 545-2648
ir@selectica.com
 

C-2